IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


ALFONSO ALZAMORA,

               Appellant,

 v.                                                       Case No. 5D15-4136

STATE OF FLORIDA,

               Appellee.

 ________________________________/

Opinion filed March 11, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Jenifer M. Davis, Judge.

Alfonso Alzamora, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.

 PER CURIAM.

        Alfonso Alzamora appeals the trial court’s denial of his motion to correct an illegal

 sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).           We affirm, but

 remand for the correction of scrivener’s errors.

        Alzamora’s corrected judgment lists count 1 as “First Degree Murder,” but, as his

 original judgment reflects, Alzamora was convicted of attempted first-degree murder of

 a law enforcement officer. Additionally, Alzamora’s corrected sentence as to count 1
indicates that he has been convicted of a capital felony, and provides that he is serving

a twenty-five-year minimum mandatory term, pursuant to section 775.082(1), Florida

Statutes (1991). However, Alzamora was not convicted of a capital felony, but, rather, a

life felony, and his minimum mandatory sentence was imposed pursuant to section

775.0825.1

      AFFIRMED and REMANDED for correction of scrivener’s errors.


PALMER, ORFINGER and EVANDER, JJ., concur.




      1
          Section 775.0825 was repealed in 1995. See ch. 95-184, § 18, at 1708, Laws
of Fla. (eff. Oct. 1, 1995). This sentencing enhancement statute was subsumed into the
Law Enforcement Protection Act codified at section 775.0823. See ch. 95-184, § 17, at
1707-08, Laws of Fla. (eff. Oct. 1, 1995).



                                           2